Citation Nr: 0809439	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-16 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to a rating in excess of 30 percent for 
bilateral calluses, plantar warts, and metatarsalgia 
(hereinafter referred to as a "bilateral foot 
disability").


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran apparently had active military service from 
August 1971 to June 1974, and had verified service from June 
1974 to August 1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In March 2005, the veteran testified during a personal 
hearing at the RO and, in December 2005, he testified at a 
hearing before the undersigned Veterans Law Judge, that was 
conducted via videoconference.  Transcripts of both hearings 
are of record.

In April 2006, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND
 
First, the veteran seeks service connection for PTSD.  In its 
April 2006 remand, the Board directed the RO/AMC to verify 
the veteran's periods of service and his alleged stressful 
events in service.  Unfortunately, this was not completely 
accomplished and more development is required prior to 
appellate consideration of his claim. 

In a June 2006 response to the RO's request, the National 
Personnel Records Center (NPRC) provided two envelopes of 
records regarding the veteran's service.  However, there was 
no information regarding his first period of service, 
apparently from August 1971 to June 1974.  Although the 
enclosed personnel records document the veteran's service in 
the Republic of Korea from December 1972 to December 1973 and 
show that he was a private first class in August 1971 and a 
sergeant in February 1975, the record is, otherwise, devoid 
of information regarding his unit assignments prior to June 
1, 1974.  Further effort must be made to obtain this 
information.

Additionally, in July 2007, the U.S. Army and Joint Services 
Records Research Center (JSRRC) responded to the RO's request 
for verification of the veteran's alleged stressful events in 
service that variously include (a) being shot at while 
serving in Korea along the Korean demilitarized zone (DMZ); 
(b) guarding missiles on the DMZ; and (c) differing versions 
of a knife attack by one or two fellow soldiers that, during 
his March 2005 hearing, he said occurred in September 1973 by 
a sole attacker whom he identified as Private "C". (see 
hearing transcript at page 3 (6-9)).  In a July 2003 signed 
statement, L.N., another soldier, corroborated this 
information indicating that the veteran was attacked with a 
knife or bayonet in Camp Casey in Korea in 1973 by Private C.

The RO told the JSRRC that the veteran was assigned to "<C1 
23 INF 2ND DIV 96224" and the JSRRC said that it was unable 
to locate any unit records submitted for the time period the 
veteran was assigned.  Noting the veteran's alleged knife 
attack by a fellow soldier, that the RO identified as "P" 
in its September 2006 request, the JSRRC said that 
information regarding medical treatment should be in his 
Official Military Personnel File.  The JSRRC also said that, 
if the incident was reported and recorded, information could 
be requested from the US. Army Crime Records Center (contact 
information was provided).  The RO was advised that, once the 
complete unit designation of the unit to which the veteran 
was assigned, including his Company, was determined, the RO 
should conduct a Morning Report search, as the knife attack 
may have been recorded there.  However, it does not appear 
that the RO conducted the additional recommended inquiry.

A review of the veteran's service medical records reveals 
that, in April 1973, it appears he was assigned to C Company, 
1st Battalion, 23rd Infantry, 2nd Infantry Division, APO, San 
Francisco 96224.  It is unclear if this is the information 
provided to the NPRC and JSRRC, and the Board believes 
further efforts must be made to verify his assigned units and 
alleged stressful events in service.

As well, in August 2007, a VA physician's assistant prepared 
two examination reports regarding the veteran's PTSD and 
service-connected bilateral foot disability.  The Board 
believes it would helpful for the veteran to be examined by a 
psychiatrist to determine the etiology of any PTSD found to 
be present.

Second, as to the veteran's claim for an increased rating for 
his bilateral foot disability, the Board notes that, in a 
December 2007 signed statement, he said that his treating 
podiatrist determined that his bilateral foot disability 
deteriorated such that he required surgery, that was to be 
completed in March 2008, and required fracturing and 
realignment of all ten toes.  The veteran's address on this 
statement was in Florida, not Connecticut.  

The veteran's bilateral foot disability is currently 
evaluated as 30 percent disabling under Diagnostic Code (DC) 
7819-5279.  Under DC 7819, benign skin neoplasms are rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801-7805), or impairment of function.  38 C.F.R. § 
4.118, DC 7819, effective prior to and after August 30, 2002.

DC 5279 provides a 10 percent evaluation for metatarsalgia, 
anterior (Morton's disease), unilateral or bilateral.  38 
C.F.R. § 4.71a, DC 5279 (2007).

DC 5278 for claw foot (pes cavus), acquired, provides a 30 
percent rating if all toes tend to dorsiflex, there is 
limited dorsiflexion at the ankle to a right ankle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads, if bilateral.  38 C.F.R. § 4.71a, DC 5278 (2007).  
Marked contraction of the plantar fascia with dropped 
forefoot, all toes are hammer toes, very painful callosities, 
and marked varus deformity, corresponds to a 30 percent 
rating if unilateral, and a 50 percent rating if bilateral.  
Id.  

Also, under 38 C.F.R. § 4.71a, DC 5284 (2007), a 30 percent 
rating is assigned for severe foot injuries.  With actual 
loss of use of the foot, a 40 percent rating is warranted.  
Id.

Thus, the Board is of the opinion that all medical records 
regarding the veteran's upcoming bilateral foot surgery 
should be obtained.  As well, given the nature of his 
bilateral foot disability, the Board believes that, after his 
impending surgery-assuming it is performed, it would be 
helpful for the veteran to be examined by a physician to 
determine the current severity and all manifestations of his 
service-connected bilateral foot disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
in writing (noting his December 2007 
address in Florida) and request that he 
provide the status of any impending 
bilateral foot surgery, e.g., the date 
and location (and medical provider, if 
other than VA) of the surgery or 
verification that it is postponed.  He 
should be advised of the impending VA 
examinations (described below) and 
requested to indicate where he wishes 
to be examined, e.g., in Connecticut or 
in Florida.

2.	Then, the RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment, for the period from April 
2006 to the present, from all VA 
medical facility he identifies, e.g., 
those in Florida and Connecticut, if 
appropriate, and any private medical 
records identified by him.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran and his 
representative so advised in writing.

3.	The RO/AMC should contact the NPRC, the 
Department of the Army, and any other 
appropriate state and federal agency, 
and request that the NPRC and other 
agencies search for (a) unit 
assignments for the veteran's first 
period of service from August 1971 to 
June 1974, and (b) morning reports for 
the period from August 1 to September 
30, 1973 and from October 1 to 31, 1973 
regarding the veteran.  Each agency 
should be advised that, in April 1973, 
it appears that the veteran was 
assigned to C Company, 1st Battalion, 
23rd Infantry, 2nd Infantry Division, 
APO, San Francisco 96224.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
files, and the veteran and his 
representative so advised in writing.

4.	The RO should contact the JSRRC and 
provide it with any new information 
received regarding the veteran's unit 
assignment or advise it that in April 
1973 the veteran was assigned to C 
Company, 1st Battalion, 23rd Infantry, 2nd 
Infantry Division, APO, San Francisco 
96224, and request that it determine if 
any unit records are located and if 
they demonstrate that the veteran's 
unit was subjected to hostile fire 
during 1973 along the Korean DMZ.  
Copies of all unit histories should be 
obtained.

5.	The RO/AMC should contact the U.S. Army 
Crime Records Center, US Army Criminal 
Investigation Command, ATTN: Records 
Maintenance Branch, 6010 Sixth Street, 
Fort Belvoir, VA 22060-5585, and 
request any available information 
regarding the veteran's allegation of 
being attacked with a knife by another 
unit member in approximately September 
1973.  The agency should be advised of 
any new unit information regarding the 
veteran's 1973 service, or that in 
April 1973, he was apparently assigned 
to C Company, 1st Battalion, 23rd 
Infantry, 2nd Infantry Division, APO, 
San Francisco 96224, and, identified 
his attacker as "Private C" (see the 
March 2005 hearing transcript at page 3 
and the July 2003 notarized statement 
from L.N.).  If any records are 
unavailable, a note to that effect 
should be placed in the claims files 
and the veteran and his representative 
so advised in writing.

6.	After the above has been accomplished, 
then the RO should make arrangements 
for the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are 
present.  All indicated tests and 
studies must be performed, any 
indicated consultations must be 
scheduled, and all clinical findings 
should be reported in detail.

a.	The examiner should be advised 
that the veteran maintains that 
his stressful service-related 
events include that, while in 
service, he was attacked by a 
fellow soldier wielding a knife or 
bayonet after returning from duty 
at the DMZ in approximately 
September 1973 and that, while on 
DMZ duty in Korea he was fired 
upon by the enemy, and guarded 
missiles on the DMZ.

b.	The examiner should elicit as much 
detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the veteran's 
exposure thereto, the examiner 
should consider the veteran's 
alleged in- service stressors for 
the purpose of determining whether 
such stressors were severe enough 
to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by the in- service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific service or 
non- service-related stressor(s) 
supporting the diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that any such 
diagnosed psychiatric disorder was 
caused by military service, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability). 
The examiner is particularly 
requested to reconcile the 
veteran's other psychiatric 
diagnoses, e.g., major depression 
with psychotic features (in May 
2002); and PTSD (in May and June 
2002, and in August 2007).

e.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
files must be made available to 
the examiner for review in 
conjunction with the examination, 
for a proper understanding of the 
veteran's medical history.  The 
examination report is to reflect 
if the examiner reviewed the 
veteran's medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

7.	Then (after the veteran undergoes the 
impending foot surgery, or it is 
determined that his foot surgery will 
not be performed), the RO/AMC should 
schedule the veteran for an appropriate 
VA examination, performed by a 
physician or podiatrist, to determine 
the current severity and all 
manifestations of his service-connected 
bilateral foot disability.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The veteran's 
medical records should be available to 
the examiner prior to the examination 
and the examination report should 
indicate if the records were reviewed.

a.	The examiner should describe all 
symptomatology due to the 
veteran's service-connected 
bilateral foot disability, to 
include any weakness, 
fatigability, incoordination, or 
flare- ups.

b.	The examiner should identify any 
objective evidence of pain and any 
functional loss associated with 
pain.  

c.	The examiner is particularly 
requested to render specific 
findings as to the absence or 
presence of unilateral or 
bilateral marked contraction of 
the plantar fascia with dropped 
forefoot, all toes are hammer 
toes, very painful callosities, 
and marked varus deformity.  In 
providing the findings, the 
examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
bilateral foot disorders from 
those of other foot conditions.  
However, if it is not medically 
possible to do so, the examiner 
should clearly so state, 
indicating that the findings are 
with respect to the veteran's 
overall foot impairment.

d.	The examiner is further requested 
to comment on the impact of the 
service-connected foot disability 
on the veteran's ability to work.  
The rationale for each opinion 
expressed should also be provided.  
If the examiner feels that the 
requested opinion cannot be given 
without resort to speculation, it 
should so be so stated.

8.	Thereafter, the RO should readjudicate 
the appellant's claims for service 
connection for PTSD and an increased 
rating for his bilateral foot 
disability.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the September 
2007 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



